DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the torque tube clamp" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisch et al. (US 20140054433) in view of Park (US 20030083136), hereinafter referred to as Reisch and Park, respectively.
Regarding claim 1, Reisch discloses a solar tracker (Abstract), comprising:
a first solar panel support [9] configured to support a first solar panel assembly (carrying element [9], Fig 5, ¶0043);
a first support post [4] (ground anchor [4], Fig 5, ¶0039); and
a first bearing assembly (drive or pivot station, Fig 7, ¶0045) attached to the first support post [4] and supporting a first end of the first solar panel support [9], the first bearing assembly enabling rotation of the first solar panel support [9] around a first rotation axis [S] (¶0045), wherein the first bearing assembly comprises an axial load bearing surface [13] (articulated joint ring [13], Fig 7, ¶0045) arranged to support an axial load from the first solar panel support [9] directed along the first rotation axis [S] and transfer the axial load through the first bearing assembly to the first support post [4] (Fig 7).
The reference teaches that the solar tracker includes a cardanic bearing (or universal joint) that attaches the solar panel support to the bearing assembly (Reisch, ¶0045, Fig 7). The reference fails to teach that the first bearing assembly comprises a slip joint attaching the first solar panel support to the first bearing assembly and accommodating relative motion between the first solar panel support and the first bearing assembly.
Park discloses a universal joint that corresponds to the cardanic bearing of Reisch, wherein the universal joint is employed to transfer a rotational force in the same manner that the cardanic bearing of Reisch transfers rotational forces to the respective solar panel support (Abstract, ¶0005). The reference teaches that the universal joint includes a slip joint (Fig 1). The universal joint provides an improved shaft connection for implementing a margin compensation, vibration decrease and a strength with respect to a temperature and rotational force (¶0002). Thusly, it would have been obvious to one having ordinary skill in the art to substitute the universal joint of Park with the cardanic bearing of Reisch (Park, ¶0002). 
Regarding claim 3, modified Reisch discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the relative motion implicitly results from expansion and contraction of the first solar panel support since thermal expansion of the of the parts of the tracker are 
Regarding claim 4, modified Reisch discloses all of the limitations as set forth above. Furthermore, the combination of the applied references teach that the relative motion results from displacement of the first solar panel support [9] with respect to the first bearing assembly [6/7] since the solar panel support [9] rotates around pivot axle [S] of the first bearing assembly [6/7] (Reisch, Fig 7, ¶0045).
Regarding claim 5, modified Reisch discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the relative motion is along the first rotation axis [S] (Reisch, Fig 7, ¶0045).
Regarding claim 6, modified Reisch discloses all of the limitations as set forth above. Furthermore, the references teach that the solar tracker comprises a second solar panel support configured to support a second solar panel assembly [5], wherein the first bearing assembly (first bearing assembly corresponds to ground anchors [4], Reisch, Fig 2) supports a first end of the second solar panel support on an opposite side of the first bearing assembly from the first solar panel support, enables rotation of the second solar panel support around a second rotation axis that is arranged in line with the first rotation axis, and couples the first solar panel support to the second solar panel support so that the rotation of the first solar panel support causes rotation of the second solar panel support (Fig 4, ¶0041).
Regarding claim 7, modified Reisch discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the first bearing assembly comprises a first shaft [4] (Park, Fig 1, ¶0009) attached to the first solar panel support, a second shaft [3] (pipe [3], Fig 1) attached to the second solar panel support, a torque coupler [5] (clip 5, Fig 1, ¶0013) into which the first shaft [4] and the second shaft [3] are inserted from opposite ends, a first plurality of shear pins [150] 
Regarding claim 8, modified Reisch discloses all of the limitations as set forth above. Moreover, the references teach that the first rotation axis [S2] is adjustably orientated at an angle greater than 90 degrees with respect to a long axis of the first support post since axis [S2] is curved within region [G] (Reisch, Fig 3, ¶0040)
Regarding claim 9, modified Reisch discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the solar tracker comprises a second solar panel support configured to support a second solar panel assembly [5] (Reisch, Fig 2), wherein:
the first bearing assembly (first bearing assembly corresponds to ground anchors [4], Reisch, Fig 2) supports a first end of the second solar panel support, and
the first bearing assembly comprises an articulating joint [GL] (Reisch, Fig 5, ¶0043) that enables rotation of the first solar panel support around the first rotation axis [S2], enables rotation of the second solar panel support around a second rotation axis [S2] that intersect the first rotation axis at a location within the first bearing assembly at an angle greater than zero (axis [S2] in region [G] is curved, Reisch, Fig 3, ¶0040), and couples the first solar panel support to the second solar panel support so that rotation of the first solar panel support around the first rotation axis causes rotation of the second solar panel support around the second rotation axis (Figs 3-4).
Regarding claim 10, modified Reisch discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the first and second rotation axes [S2] intersect at location within the first bearing assembly (first bearing assembly corresponds to ground support [4], 
Regarding claim 11, modified Reisch discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the first bearing assembly comprises a first forked yoke [10] (Park, Fig 4, ¶0040) attached to the first solar panel support, a second forked yoke [10] attached to the second solar panel support, and a four pointed cross piece that engages the first forked yoke and the second forked yoke to transfer torque between them (cross piece illustrated at yoke joint [10], Park, Fig 4).
Regarding claims 12-13, modified Reisch discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the tracker comprises:
a third solar panel support configured to support a third solar panel assembly [5] (Reisch, Figs 2-4);
a second support post [4]; and
a second bearing assembly (drive or pivot station, Reisch, Fig 7) attached to the second support post [4] and supporting a second end of the second solar panel support [9], enabling rotation of the second solar panel support around the second rotation axis [S], supporting a first end of the third solar panel support [9], enabling rotation of the third solar panel support around a third rotation axis [S] that is arranged in line with the second rotation axis (Reisch, Figs 2-4), and coupling the second solar panel support [9] to the third solar panel support [9] so that that rotation of the second solar panel support [9] causes rotation of the third solar panel support [9] (Reisch, ¶0041), wherein:
the second bearing assembly comprises an axial load bearing surface [GL] arranged to support an axial load from the second solar panel support [9] directed along the second 
Regarding claim 14, modified Reisch discloses all of the limitations as set forth above. Moreover, the first bearing assembly is a modular bearing assembly selected from the group consisting of row end bearing assemblies (drive or pivot stations are formed at the ends of the row, Reisch, Fig 2), straight through bearing assemblies (Reisch, Fig 5), and articulating joints bearing assemblies (drive or pivot stations include articulated joint regions [GL], ¶0043).
Regarding claims 15-16, modified Reisch discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the row end bearing assemblies, straight through bearing assemblies, and articulating joint bearing assemblies each include one or more identical or substantially identical components adapted to interchangeably mount the bearing assemblies to the first support post (Fig 8 discloses either a drive or a pivot station, Reisch, ¶0046).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisch and Park as applied to claim 1 above, and further in view of Au (20150000721), hereinafter referred to as Au.
Regarding claim 17, modified Reisch discloses all of the limitations as set forth above. The applied references fail to teach that solar tracker comprises a cradle and a clamp.
Au disclose a solar tracker apparatus analogous to the solar tracker of modified Reisch (Abstract), wherein the apparatus includes a clamp housing member that corresponds to the first bearing assembly of modified Reisch since the clamp housing is coupled to a pier structure that directly corresponds to the first support post of modified Reisch (¶0111). Moreover, the clamp housing includes a cradle for a torque tube that directly corresponds to the first end of the first solar panel support and a clamp member that retains the first end of the torque tube in the cradle (Fig 14, ¶0065, ¶0111). The clamp housing allows the tracker to convert energy at their full potential (¶0008). Thusly, it would have been obvious to one having ordinary skill in the art to modify the bearing assemblies of modified Reisch 
Regarding claim 18, modified Reisch discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the solar tracker includes a cam mechanism (drive assembly, Au, Fig 15, ¶0114) provided by a feature on the clamp engages features on the cradle to increase a positive force retaining the first solar panel support in the cradle since the cam mechanism applies a lateral force which causes the solar panel support to rotate and swing to an end position against an inner side of the clamp housing (Au, Figs 50-53, ¶0144-0145).
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796